DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            GREGORY ERN,
                              Petitioner,

                                    v.

JANICE LOU SPRINGER and PROGRESSIVE AMERICAN INSURANCE
                        COMPANY,
                       Respondents.

                             No. 4D20-2107

                            [March 24, 2021]

   Petition for writ of certiorari to the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Janet Croom, Judge; L.T. Case No.
31-2019-CA-000815-XXXX.

   Joseph H. Graves and Christopher M. Rotunda of Graves Thomas
Rotunda Injury Law Group, Vero Beach, for petitioner.

   Kansas R. Gooden of Boyd & Jenerette P.A., Miami, and Kevin D. Franz
of Boyd & Jenerette P.A., Boca Raton, for respondent Janice Lou Springer.

CONNER, J.

   Petitioner, plaintiff below in an automobile negligence action, seeks
certiorari review of an order requiring production of his mental health
records. We grant the petition and quash the order.

    The order permitted the production of the records without limitation or
in camera inspection to ensure that only relevant information is disclosed
connecting the mental health records either in substance or time to the
claim at issue. This departs from the essential requirements of law. See
Laforest v. Laforest, 284 So. 3d 1099, 1099-1100 (Fla. 4th DCA 2019)
(citing Zarzaur v. Zarzaur, 213 So. 3d 1115, 1120 (Fla. 1st DCA 2017));
Brown v. Montanez, 90 So. 3d 982, 988 (Fla. 4th DCA 2012); McEnany v.
Ryan, 44 So. 3d 245, 247 (Fla. 4th DCA 2010). We grant relief without
prejudice for the trial court to conduct an in camera inspection to confirm
that the records are relevant and timely as to the claim at issue. See
Zarzaur, 213 So. 3d at 1120 (“No documents may be disclosed to Husband
or his counsel until after the trial court makes the required in-camera
inspection to determine that every document disclosed is relevant, timely
to the issue of Wife’s then-present fitness as a parent, and either not
privileged or within a valid waiver of Wife’s privilege.”); McEnany, 44 So.
3d at 247 .

   Petition granted, and order quashed with instructions.

MAY and ARTAU, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2